Upon a motion for a rehearing, John T. Fish, of counsel for the appellant, contended that it is not the duty of the conductor to explain to a passenger, however ignorant he may be, why the train makes any lawful, careful movement, unless he discovers that the passenger, through ignorance, has placed himself in a position of danger; that if such duty may arise, it only arises when the conductor is *54informed that the passenger is ignorant and needs such information ; and that in this case there was no evidence before the conductor when he collectedfare from the plaintiff, tending to prove that the plaintiff was not informed of the custom of running the train past the depot, or tending to prove that the plaintiff did not know that the train would stop at Janesville.
See notes to this case in 37 N. W. Rep. 804, 809.— Rep.
The motion, was denied June 20, 1888.